                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

UDALIUS MCCLOUD,

                          Plaintiff,
                                                         Case No. 20-CV-1750-JPS
v.

KEVIN BLACKMON, MATTHEW
MCCARTHY, RONALD DONIGAIN,                                               ORDER
JOSEPH VILLALOBOS, and JACK
KOPATCH,

                          Defendants.


        On November 23, 2020, Plaintiff filed a pro se complaint and a

motion for leave to proceed without prepayment of the filing fee, (Docket

#1, #2), and his case was randomly assigned to Magistrate Judge Nancy

Joseph. On December 11, 2020, Magistrate Judge Joseph granted Plaintiff’s

motion to proceed without prepayment of the filing fee, as well as issued a

report and recommendation (“R&R”) recommending that Plaintiff’s

complaint be dismissed for failure to state a claim.1 (Docket #5).

        Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and

Federal Rule of Civil Procedure 72(b), Magistrate Judge Joseph advised

Plaintiff that he must submit written objections to her recommendation, or

any part thereof, within fourteen days of the date of service of the R&R.2



        Because not all parties have had the opportunity to consent to magistrate
        1

judge jurisdiction, the case has been reassigned to this Court for consideration of
the dismissal R&R. Coleman v. Labor & Indus. Review Comm’n, 860 F.3d 461 (7th Cir.
2017).
        2   The R&R was mailed to Plaintiff on December 11, 2020. (Docket #5).



     Case 2:20-cv-01750-JPS Filed 01/28/21 Page 1 of 2 Document 6
(Id.) To date, Plaintiff has not filed any such objection. The Court has

considered Magistrate Judge Joseph’s recommendation, and having

received no objection thereto, will adopt the R&R and dismiss this action

without prejudice for failure to state a claim.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #5) be and the same is hereby ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of January, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                           Page 2 of 2
  Case 2:20-cv-01750-JPS Filed 01/28/21 Page 2 of 2 Document 6
